Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 9/8/2020.  Claims 1 and 12 have been amended.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues a key advantage of the invention is an ability to deform materials having different characteristics and specifically argues the end effector in Reinhold (US 2014/0199153) is not adapted to deform metal components. Examiner respectfully disagrees. 
Applicant is taking an unreasonably narrow view of the gripper taught in Reinhold without any evidence for doing so. Reinhold teaches the materials to be used with the device are not specifically limited and teaches any flexible sheet-like materials are suitable (See page 2, paragraphs [0019]-[0018] and page 3, paragraph [0045]), such as metal foils. Reinhold further teaches the gripping tool of the end effector uses suction (See page 4, paragraph [0072]) which can clearly grip any material that is sufficiently air impermeable (See, for example, Samak, page 1, paragraph [0005] and page 3, paragraph [0005], teaching vacuum/suction grippers may transport prepregs, i.e. fiber composites, or metal foils effectively). There is no reason at all to think the grippers and end effector of Reinhold would have been incapable of handling and deforming flexible, metal sheets such as foils, and unless there is evidence to the contrary, Examiner submits it would have been understood to a person having ordinary skill in the art at the time of invention the suction grippers could have been utilized to manipulate virtually any flexible impermeable sheet-like materials, which includes metals (and note there is no reason why metal foils or other metal layers couldn’t have similar flexibility and weights to semifinished products).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (WO2012/167853, wherein citations are to the English equivalent US2104/0199153) in view of Samak (US 2012/0330453) and Price (US 2011/0159764).
Regarding Claims 1-2 and 8, Reinhold teaches using a manipulator system with an end effector (See page 1, paragraph [0003]) and a control assigned to the manipulator (See page 1, paragraph [0008], teaching a control means for the manipulator).  Reinhold further teaches using the end effector to grip sheet-like materials, such as may be used to form fiber composites, draping, i.e. deforming, the sheet-like materials in a desired configuration mirroring the mold/deposition surface, and depositing the deformed sheets on a the deposition surface (See page 1, paragraphs [0005] and [0015], page 2, paragraphs [0019]-[0020], and page 3, paragraph [0050], teaching building up a composite structure on a mold by draping, i.e. shaping/deforming, the composite sheets with the gripping tool of the end effector). Note any such fabrication of composite parts with individual sheets would have involved stacking of sheets, i.e. plies, to form the layup in a desired sequence as is standard in composite forming (See, for example, Samak, page 3, paragraphs [0034]-[0036], teaching layup and stacking of plies according to a controlled sequence in order to build up a composite part), and thus it would have been obvious to a person having ordinary skill in the art at the time of invention to carry out such stacking sequences with the manipulator of Reinhold in order to form a composite part as desired. Reinhold illustrates pulling each sheet from a supply stack (See Fig. 2) and thus it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize supply stacks for as a supply source for any materials forming the composite part since the end effector could have predictably pulled the needed materials from these stack and lay them to form the desired part.
Reinhold teaches the gripping tool of the end effector, which uses suction (See page 4, paragraph [0072]), can handle any flexible, sheet-like work pieces (See page 2, paragraph [0019] and page 3, [0045], teaching although the grippers are suitable for sheets made of fiber-based semifinished products, they are not limited to these materials, and may grip and bend any flexible sheet-like materials).  Although Reinhold is silent as to any specific processes or materials for forming specific parts, it would have been apparent the device and methods in Reinhold could have been utilized to transport and deposit flexible sheets so as to form any desired composite parts that require layup on a mold surface. 
It is well-known suction based grippers on end effectors may transport and deposit various materials, including both fiber-based materials and metals (See, for example, Samak, page 1, paragraph [0005] and page 3, paragraph [0005], teaching vacuum/suction grippers may transport prepregs, i.e. fiber composites, or metal foils effectively).  Further, it is well-known to incorporate both fiber-based composite sheets and metal layers into composite layups, such as by stacking them in a desired sequence, in order create composite parts with lightning strike applications, such as is desirable in the aviation industry (See, for example, Samak, page 6, paragraph [0057]; and Price, page 1, paragraph [0007], and page 5, paragraph [0038], teaching metal foils or other metal based layer may be included in composite parts, such as by interleaving with prepregs during the layup process). As described above, Reinhold is taught to be suitable for forming desired composite parts, such as composite parts for use in the aviation industry (See page 1, paragraph [0004], indicating the end effector is suitable for laying up composite parts to be used in the aviation industry). 
Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the end effector of Reinhold to pick up, transport, and stack both sheet-like semifinished fiber products, i.e. prepregs, and sheet-like metal layers, such as foils or metal-coated veils, on the deposition surface of a mold via the methods taught in Reinhold.  Doing so would have predictably formed a desired composite part with lightning strike applications, such as is often desired in the aviation industry.  As stated above, such sheet-like materials could have been pulled from supply stacks as indicated in Reinhold.
Regarding Claims 3, 4, 5 and 19, both Reinhold (See page 4, paragraph [0071] and page 5, paragraph [0081]) and Samak (See page 3, paragraph [0032] and page 4, paragraph [0041] and Fig. 3, teaching multiple perforations [32] that serve as gripping elements) teach multiple suction gripping elements, which are responsive to the controller, and thus at the very least, just controlled operation would have been obvious to operate the device. The end effector of Reinhold illustrated the gripping elements may have no spring, i.e. floating grip, and be spaced in between gripping element stiffened by spring, i.e. stiff grip (See Fig. 2).
Regarding Claim 6, Reinhold teaches the end effector can deform layers via a deformable carrier arrangement (See page 4, paragraph [0071]), which is bought about by multiple actuators that are implicitly activated by any control system for the device (See page 4, paragraph [0060]).
Regarding Claim 7, Reinhold teaches the layers are discrete flat sheet-like materials (See Fig. 2a and page 2, paragraph [0019]).  Discrete sheet-like materials are typically cut from larger rolls of continuous materials, and thus Examiner takes official notice it would have been obvious to pre-cut any discrete sheet-like materials to achieve the desired shape and size for the process. 
Regarding Claim 11, it is known to orient fiber layups such that the fibers may have the same orientation, i.e. be oriented homogenously (See, for example, Samak page 2-3, paragraph [0031]), and thus it would have been obvious to a person having ordinary skill in the art to do so because it would have predictably been suitable for forming known composite parts as may be desired.
Regarding Claim 12, as described above, the end effector teaches deformation, such as bending in two Cartesian dimensions (See page 3, paragraph [0054] and Fig. 4), in order to facilitate draping as desired.
Regarding Claim 17, it is well known for manipulators such as in Reinhold [22] to be robots driven (See, for example, Samak pages 3-4, paragraphs [0036]-[0038] and Fig. 2a), and thus it would have been obvious to a person having ordinary skill in the art to utilize a robot as the manipulator because it would have predictably been suitable as such.

Claims 4, 9, 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold, Samak, and Price as applied to Claims 1 and 3, and further in view of Stohr (US 6,641,131).
Regarding Claims 4, 9, 10, 18 and 19, Reinhold, Samak, and Price teach the methods of Claims 1 and 3 above.  Reinhold, Samak, and Price fail to specifically teach adapting the gripping based on the layer.  However, such adaptation according the layer being transported in known for vacuum end effectors.  Stohr teaches different suction grips providing different types of grip (See col. 3, lines 55-63 and col. 5, lines 17-29, and note these also may be stiff and floating grip as described above) and controlling the suction level according to the type of structure being gripped, such that certain grippers may remain deactivated when unnecessary (See col. 2, lines 8-23).  Thus, it would have been obvious to activate suction parameters separately, such that various suction level or various grippers apply suction, according to the layer being transported, because doing so would have predictably maximized energy use as needed for each layer to be transported.  Since metals and composite clearly possess separate properties, utilizing such techniques would clearly require separate operating parameters and gripper activation for each.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold, Samak, and Price as applied to Claims 1 and 3, and further in view of Metschan (US 2014/0367037).
Regarding Claims 13-15, Reinhold, Samak, and Price teach the method of Claim 1 as described above.  Further, Reinhold teaches deforming to drape as desired, thus reasonably indicating a stacked layer “goes along with” whatever layers are already present.  Note such terminology has little limiting value.  Further, it is known for end effectors to deform layers both identical to or to deviate from the mold on which they are laid as desired for applications (See, for example, Metschan, page 7, paragraph [0086], page 8, paragraphs [0096]-[0097] and Figs. 10 and 20, illustrating various deformation on an end effector to a tool surface and deviating therefrom as desired).  This is in line with Reinhold, which teaches deformation as needed for draping.  Thus, depending on the individual application, it would have been obvious to a person having ordinary skill in the art at the time of invention to configuration identical to, or slightly deviated from, the laydown surface, because doing so would have predictably allow draping and placement as desired for individual applications.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold, Samak, and Price as applied to Claim 5, and further in view of Reinhold (US 2010/0007065, hereinafter “Reinhold2”).
Regarding Claim 20, the above references teach the method of Claim 5 as described.  The references are silent on the specific gripping element claimed.  However, gripping elements such as described above are well known to utilize Bernoulli suction for efficiency (See, for example, Reinhold2, page 2, paragraph [0021]).  Thus, for any vacuum gripper, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize Bernoulli suction, because doing so would have predictably maximize gripping efficiency by eliminating vacuum losses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746